Citation Nr: 1441442	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for kidney cancer, to include as due to exposure to toxic chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968 and June 1970 to August 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the issues of entitlement to service connection for colon cancer and bone cancer were also addressed in the September 2009 Statement of the Case, the Veteran excluded those issues from his appeal in the VA Form 9 filed in January 2010.  The Board will limits its consideration accordingly.

Also, in his January 2010 VA Form 9, the Veteran requested a Travel Board hearing.  He subsequently withdrew that request in June 2010.

The record before the Board consists of the Veteran's paper claims file and an electronic claims file known as Virtual VA.


REMAND

The Board is of the opinion that additional development is required before the claim on appeal is decided.

In August 2008, the Veteran filed a claim for service connection for kidney cancer.  In his initial claim, the Veteran expressed his belief that his kidney cancer was caused by exposure to toxic chemicals during military service, to include cleaning solvents and Freon.  The Veteran has submitted treatment records from the Biloxi and Jackson VAMCs, as well as the Pensacola VA Outpatient Treatment Center, which confirm a diagnosis of renal cell carcinoma.  The RO determined the Veteran's service treatment records failed to show treatment for kidney cancer in service, and also did not indicate the Veteran was exposed to toxic chemicals.  The RO also indicated the Veteran did not warrant presumptive service connection, because the condition did not manifest to a compensable degree within one year of discharge from active duty. 

Following the denial of his claim, the Veteran has submitted statements in March 2009 and January 2010, in which he reported routine exposure to several hazardous materials in the course of his naval service.  These materials include asbestos; nickel/cadmium and lead from batteries; trichloroethylene; and carbon tetrachloride.  The Veteran asserted he was exposed to these chemicals while performing maintenance functions on aircraft in the Navy. 

The Veteran's competent lay statements regarding exposure to hazardous materials while performing his occupational duties must be given consideration in determining whether service connection is warranted for kidney cancer.  As the Veteran has not yet been afforded a VA examination with respect to his claim, a VA examination is necessary to determine whether his kidney cancer is related to his naval service, to include exposure to toxic chemicals.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

A review of the Veteran's DD-214 indicates the Veteran's occupational specialty was Avionics Electrician's Mate.  The Department of the Navy indicates the scope of this occupation specifically includes the maintenance of batteries and performance of corrosion repair.  See Manual of Navy Enlisted Manpower  and Personnel Classifications and Occupational Standards (NAVPERS 18068F), Chapter 4.  To date, the RO has not requested the Veteran's Official Military Personnel File (OMPF), which may show the particular types of toxins the Veteran was exposed to during service. On remand, the OMPF should be obtained. 38 C.F.R. § 3.159 (2013)

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include ongoing treatment records related to the claimed disability from the Biloxi, Jackson, and Pensacola VA medical facilities, and any other VA healthcare facility in which the Veteran obtained treatment for the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC must undertake appropriate development to obtain the Veteran's service personnel records.

3.  Thereafter, the RO or the AMC should review the Veteran's personnel records to determine whether those records provide any additional corroboration of the Veteran's exposure to toxic chemicals.  If so, the RO or the AMC should tab those records for the examiner's review. 

4.  Irrespective of whether toxic chemical exposure is documented in the Veteran's personnel file, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of his kidney cancer.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.   

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the kidney cancer is etiologically related to the Veteran's service, to include any exposure to toxic chemicals associated with his service as an Aviation Electrician's Mate.

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature of his naval service and assume such statements are credible for purposes of the opinion.  The examiner must also consider any relevant information contained in the service personnel records. 

If the examiner is unable to provide the requested opinion, he or she should explain why.

5.  The RO or the AMC should also undertake any additional development deemed necessary.

6.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

